DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1-20 have not been amended. 


Response to Arguments
Applicant’s arguments filed 05/24/22 with regards to claims 1-20 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that Lee in view of Velusamy fails to disclose “within a predetermined time after the requested service has ended, determining whether the UE is within a coverage area of the 5G RAN” as the office reads the word “within” as “after” and the examples cited in Lee all described what happens after a predetermined time after the end of a communication e911 call and Lee therefore does not what happens within a time after that call and for example if the predetermined time is a minute, the system of claim 1 would determine whether 5G is available within a minute of the end of a call and Lee in contrast would wait for at least that minute after an e911 call before checking availability and for at least the reasons presented herein, Lee and Velusamy are allowable as they do not teach or suggest all of the features of claim 1 and argues the same reasons for independent claims 8 and 15 and argues the dependent claims are allowable based on their dependency to the independent claims (See Pages 6-11 of Applicant’s Arguments filed on 05/24/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Lee does disclose the applicant’s argued limitations of “within a predetermined time after the requested service has ended, determining whether the UE is within a coverage area of the 5G RAN” as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to explain the broadest reasonable interpretation taken with regards to the applicant’s argued limitations that is consistent with the applicant’s specification.  

A review of the applicant’s specification shows that there are no disclosure in the applicant’s specification that supports the applicant’s arguments that if the predetermined time is a minute, the system of claim 1 would determine whether 5G is available within a minute of the end of a call and on the contrary, applicant’s specification clearly discloses that the determination of the 5G coverage is performed after a specific time interval has passed.

The examiner directs the applicant to the highlighted portions of Applicant’s Specification, Fig. 4 & [0036] & [0054]-[0058] seen below:

    PNG
    media_image1.png
    620
    693
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    485
    700
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    409
    708
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    819
    680
    media_image4.png
    Greyscale



	As can be seen from the highlighted portions of Applicant’s Specification, Fig. 4 & [0036] & [0054]-[0058] seen above, the applicant’s specification clearly discloses that the determination if the UE has 5G coverage via a determination of signal strength that is available from the 5G network or other signaling data is performed after the timer is expired which clearly indicates to one of ordinary skill in the art that the argued limitations of “within a predetermined time after the requested service has ended, determining whether the UE is within a coverage area of the 5G RAN” includes a broadest reasonable interpretation that is consistent with the applicant’s specification of performing the determination if the UE has 5G coverage at a predetermined time after a specific duration, time interval or timer has expired after the call has ended and which is clearly taught by the disclosure of the cited Lee reference. 

	The examiner directs the applicant to the highlighted portions of Lee, [0023] & [0072] seen below:

[0072] CM 277 can detect that the E911 call ends at 526 and can initialize a T.sub.ecbm timer, as described. After the timer expires, CM 277 can send an unblock NR PLMN to the NAS 408 at 528 to cause the NAS 408 to again select NR PLMNs where appropriate. In an example, NAS 408 can send unblock NR PLMN commands to LTE RRC 410 at 530 and to NR RRC 412 at 532 to cause LTE RRC 410 and/or NR RRC 412 to again measure cells of NR PLMNs. This can facilitate reselection to the NR RAT under intended scenarios, as described, after a sufficient time once the E911 call ends. In addition, in this example, the UE can stay on LTE when the UE or network supports EPS fallback only. In addition, when the LTE signal power and/or quality decreases below a threshold, the UE 104 can move to other legacy technologies (e.g., 3G or 2G) to receive call back for the emergency call.


[0023] Accordingly, aspects described herein relate to causing the UE to stay connected to the fallback network for a period of time following completion (or other termination, whether planned or not planned) of the emergency call. This may be beneficial when a UE in 5G standalone (SA) mode only supports EPS fallback for emergency calls, and the emergency call ends at LTE. In this case, the UE can refrain from returning to 5G network immediately after the call, which can mitigate the possibility of having to fallback from 5G through EPS fallback to LTE network again, which can otherwise cause delay of emergency call back. To cause the UE to stay connected to the fallback RAT (e.g., LTE in the above examples), the UE can deprioritize the first RAT (e.g., 5G), from which fallback occurs, for at least a period of time. Deprioritizing the first RAT may include at least one of modifying reselection parameters so the UE prefers connection with the fallback RAT over connection with the first RAT, blocking reselection to networks that use the first RAT, etc., as described further herein. In any case, deprioritizing the first RAT in this regard can allow the UE to stay connected to the fallback RAT for at least a period of time to provide for more efficient emergency call back or reestablishment of a disconnected emergency call, etc.



	As can be seen from the highlighted portions of Lee seen above, Lee, [0072] discloses after the timer expires (i.e. reads on within a predetermined time as the predetermined time after the timer expires), CM can send an unblock NR PLMN to the NAS to cause NR RRC to again measure cells of NR PLMNs (i.e. indicates obviousness of determining whether the UE is within a coverage area prior to performing reselection) and this can facilitate reselection to the NR RAT and Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time (i.e. reads on predetermined time as the predetermined time after the period of time expires) following completion of the emergency call (i.e. reads on after the requested service has ended) wherein the UE can refrain from returning to the 5G network (i.e. indicates obviousness of establishing a third communication session on the 5G RAN) immediately after the call which can mitigate the possibility of having to fallback from 5G though EPS fallback to LTE network again and to cause the UE to stay connected to the fallback RAT, the UE can deprioritize the first RAT from which fallback occurs for at least a period of time which clearly indicates to one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that after the emergency call has completed, the UE remains on the LTE network for a time interval which upon expiration would trigger the predetermined time for the UE to measure cells and determine whether the UE is within the coverage area of the 5G network and establish a connection to the 5G network in order to be able to return to the 5G network and therefore reads on applicant’s argued limitations “within a predetermined time after the requested service has ended, determining whether the UE is within a coverage area of the 5G RAN”.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2021/0153087 herein after referenced as Lee) in view of Velusamy et al. (US Patent 9,554,311 herein after referenced as Velusamy).

Regarding claim 1, Lee discloses:
A system, comprising: a memory; and one or more components stored in the memory and executable by one or more processors to perform operations comprising: (Lee, Fig. 2 & [0041] discloses an implementation of a UE may include a variety of components such as one or more processors and memory and transceiver which may operate in conjunction with the modem for detecting fallback between RATs for an emergency call and continuing on the fallback RAT for at least a period of time after the emergency call).
establishing, for a User Equipment (UE), a communication session on a Fifth Generation (5G) radio access network (RAN), (Lee, [0051] discloses an emergency call component for establishing an emergency call (i.e. reads on communication session) whether initiated at the UE (i.e. reads on UE) and a deprioritizing component for deprioritizing a RAT based on establishing, completing or otherwise terminating an emergency call; Lee, [0056] discloses emergency call component can measure cells of the LTE network for reselection from an ongoing connection with a 5G network (i.e. reads on 5G network)). 
determining to fallback from the 5G RAN to a second RAN to support a requested service, wherein the second RAN is a previous generation RAN; (Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time following completion of the emergency call (i.e. reads on requested service) wherein the UE can refrain from returning to the 5G network immediately after the call which can mitigate the possibility of having to fallback (i.e. reads on determining to fallback) from 5G (i.e. reads on 5G RAN) though EPS fallback to LTE network (i.e. reads on second RAN is a previous generation RAN) again and to cause the UE to stay connected to the fallback RAT (i.e. reads on establishing communication session on second RAN), the UE can deprioritize the first RAT from which fallback occurs for at least a period of time; Lee, [0065] discloses deprioritizing component can determine to deprioritize access to the first RAT based on determining that voice calls (i.e. reads on requested service) are not supported in the first RAT; Lee, [0039] discloses the UE can detect fallback from a first RAT to a second RAT referenced to as a fallback RAT for purposes of performing an emergency call (i.e. reads on requested service) and can determine to remain on the second RAT for at least a period of time after the call is completed or otherwise terminated for example, the communication component can deprioritize the first RAT with respect to the fallback RAT to facilitate connection with the second RAT for at least the period of time which allows the UE to remain on the fallback RAT for the period of time to potentially receive emergency call back from the emergency service and following expiration of the period of time, communicating component can reprioritize the first RAT to potentially cause reselection of the first RAT).
determining that the requested service has ended; within a predetermined time after the requested service has ended, determining whether the UE is within a coverage area of the 5G RAN; (Lee, [0072] discloses after the timer expires (i.e. reads on within a predetermined time as the predetermined time after the timer expires), CM can send an unblock NR PLMN to the NAS to cause NR RRC to again measure cells of NR PLMNs (i.e. indicates obviousness of determining whether the UE is within a coverage area prior to performing reselection) and this can facilitate reselection to the NR RAT; Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time (i.e. reads on predetermined time as the predetermined time after the period of time expires) following completion of the emergency call (i.e. reads on after the requested service has ended) wherein the UE can refrain from returning to the 5G network (i.e. indicates obviousness of establishing a third communication session on the 5G RAN) immediately after the call which can mitigate the possibility of having to fallback from 5G though EPS fallback to LTE network again and to cause the UE to stay connected to the fallback RAT, the UE can deprioritize the first RAT from which fallback occurs for at least a period of time; Lee, [0060] discloses one or more parameters may include low and/or high signal power and/or quality threshold parameters for moving from one RAT to the other RAT (i.e. indicates obviousness of determining whether the UE is within a coverage area prior to performing reselection); Lee, [0039] discloses the UE can detect fallback from a first RAT to a second RAT referenced to as a fallback RAT for purposes of performing an emergency call and can determine to remain on the second RAT for at least a period of time after the call is completed or otherwise terminated for example, the communication component can deprioritize the first RAT with respect to the fallback RAT to facilitate connection with the second RAT for at least the period of time which allows the UE to remain on the fallback RAT for the period of time to potentially receive emergency call back from the emergency service and following expiration of the period of time, communicating component can reprioritize the first RAT to potentially cause reselection of the first RAT (i.e. reads on establishing a third communication session on the 5G RAN); Lee, [0021] discloses the UE can detect a trigger condition for the fallback based on measuring the signal metrics such as signal strength or quality of signals received from the first RAT and the second RAT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that after the emergency call has completed, the UE remains on the LTE network for a time interval which upon expiration would trigger the predetermined time for the UE to measure cells and determine whether the UE is within the coverage area of the 5G network and establish a connection to the 5G network in order to be able to return to the 5G network).  
Lee discloses performing a fallback from a 5G network to a 4G network when initiating a call and performing a reselection back again to the 5G network after the call has ended but fails to explicitly disclose that the connection is released during the transition between networks and therefore fails to disclose “releasing the communication session on the 5G RAN;” and “releasing the second communication session based at least in part on the coverage area;”.
In a related field of endeavor, Velusamy discloses:
releasing the communication session; releasing the second communication session based at least in part on the coverage area; (Velusamy, Column 4, Lines 22-50 discloses the method involves the first access network serving a UE and allocating a resource of the first access network for use in serving the UE and involves detecting a transition of the UE from being served by the first access network to being served by the second access network and while the UE is served by the second access network as a result of the transition, detecting handoff of the UE to a particular coverage area (i.e. reads on based at least in part on the coverage area) and responsive to the determination releasing the resource (i.e. reads on releasing the second communication session) and the method may involve CSFB transition of the UE from the first access network to the second access network; Velusamy, Column 2, Lines 17-30 discloses service providers may implement circuit switched fallback CSFB functionality which allows UEs to operate by default on the LTE network and to conveniently transition over to the legacy CDMA or GSM network when necessary to place or receive traditional voice calls (i.e. reads on communication session)).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee to incorporate the teachings of Velusamy for the purpose of making the system more efficient by providing the system with a means to release and free up resources when no longer being served by the network and not in use and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a fallback to a legacy network from a current network when making voice calls as taught by Lee) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback to a legacy network from a current network when making voice calls, wherein the resources to the previous current network are released upon making the transition as taught by Velusamy) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback to a legacy network from a current network when making voice calls (i.e. as taught by Lee & Velusamy) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 2, Lee in view of Velusamy discloses:
The system of claim 1, wherein the requested service is a request by the UE to establish a voice call; and wherein the voice call is unsupported by the 5G RAN (Lee, [0065] discloses deprioritizing component can determine to deprioritize access to the first RAT based on determining that voice calls are not supported in the first RAT; Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time following completion of the emergency call wherein the UE can refrain from returning to the 5G network immediately after the call which can mitigate the possibility of having to fallback from 5G though EPS fallback to LTE network again and to cause the UE to stay connected to the fallback RAT, the UE can deprioritize the first RAT from which fallback occurs for at least a period of time).
Regarding claim 7, Lee in view of Velusamy discloses:
The system of claim 1, wherein determining whether the UE is within the coverage area of the 5G RAN is based, at least in part, on one or more radio frequency conditions associated with the UE (Lee, [0072] discloses after the timer expires, CM can send an unblock NR PLMN to the NAS to cause NR RRC to again measure cells of NR PLMNs and this can facilitate reselection to the NR RAT; Lee, [0060] discloses one or more parameters may include low and/or high signal power and/or quality threshold parameters for moving from one RAT to the other RAT).
Regarding claim 8 and claim 15, Lee discloses:
A method comprising: and A device comprising: at least one processor; and at least one memory storing instructions, the instructions being executable by the at least one processor to perform operations comprising: (Lee, Fig. 2 & [0041] discloses an implementation of a UE (i.e. reads on device) may include a variety of components such as one or more processors (i.e. reads on processor) and memory (i.e. reads on memory) and transceiver which may operate in conjunction with the modem for detecting fallback between RATs for an emergency call and continuing on the fallback RAT for at least a period of time after the emergency call; Lee, [0044] discloses code comprising instructions stored in memory (i.e. reads on memory storing instructions)).
determining to fallback from a first radio access network (RAN) to a second RAN to support a requested service of a user equipment (UE), wherein the second RAN is a previous generation RAN; establishing, for the UE, a communication session on the second RAN to provide the requested service; (Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time following completion of the emergency call (i.e. reads on requested service) wherein the UE can refrain from returning to the 5G network immediately after the call which can mitigate the possibility of having to fallback (i.e. reads on determining to fallback) from 5G (i.e. reads on first RAN) though EPS fallback to LTE network (i.e. reads on second RAN is a previous generation RAN) again and to cause the UE to stay connected to the fallback RAT (i.e. reads on establishing communication session on second RAN), the UE can deprioritize the first RAT from which fallback occurs for at least a period of time; Lee, [0065] discloses deprioritizing component can determine to deprioritize access to the first RAT based on determining that voice calls (i.e. reads on requested service) are not supported in the first RAT; Lee, [0039] discloses the UE can detect fallback from a first RAT to a second RAT referenced to as a fallback RAT for purposes of performing an emergency call (i.e. reads on requested service) and can determine to remain on the second RAT for at least a period of time after the call is completed or otherwise terminated for example, the communication component can deprioritize the first RAT with respect to the fallback RAT to facilitate connection with the second RAT for at least the period of time which allows the UE to remain on the fallback RAT for the period of time to potentially receive emergency call back from the emergency service and following expiration of the period of time, communicating component can reprioritize the first RAT to potentially cause reselection of the first RAT).
determining that the requested service has ended; within a predetermined time after the requested service has ended, determining whether the UE is within a coverage area of the first RAN; (Lee, [0072] discloses after the timer expires (i.e. reads on within a predetermined time as the predetermined time after the timer expires), CM can send an unblock NR PLMN to the NAS to cause NR RRC to again measure cells of NR PLMNs (i.e. indicates obviousness of determining whether the UE is within a coverage area prior to performing reselection) and this can facilitate reselection to the NR RAT; Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time (i.e. reads on predetermined time as the predetermined time after the period of time expires) following completion of the emergency call (i.e. reads on after the requested service has ended) wherein the UE can refrain from returning to the 5G network (i.e. indicates obviousness of establishing a third communication session on the 5G RAN) immediately after the call which can mitigate the possibility of having to fallback from 5G though EPS fallback to LTE network again and to cause the UE to stay connected to the fallback RAT, the UE can deprioritize the first RAT from which fallback occurs for at least a period of time; Lee, [0060] discloses one or more parameters may include low and/or high signal power and/or quality threshold parameters for moving from one RAT to the other RAT (i.e. indicates obviousness of determining whether the UE is within a coverage area prior to performing reselection); Lee, [0039] discloses the UE can detect fallback from a first RAT to a second RAT referenced to as a fallback RAT for purposes of performing an emergency call and can determine to remain on the second RAT for at least a period of time after the call is completed or otherwise terminated for example, the communication component can deprioritize the first RAT with respect to the fallback RAT to facilitate connection with the second RAT for at least the period of time which allows the UE to remain on the fallback RAT for the period of time to potentially receive emergency call back from the emergency service and following expiration of the period of time, communicating component can reprioritize the first RAT to potentially cause reselection of the first RAT (i.e. reads on establishing a third communication session on the 5G RAN); Lee, [0021] discloses the UE can detect a trigger condition for the fallback based on measuring the signal metrics such as signal strength or quality of signals received from the first RAT and the second RAT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that after the emergency call has completed, the UE remains on the LTE network for a time interval which upon expiration would trigger the predetermined time for the UE to measure cells and determine whether the UE is within the coverage area of the 5G network and establish a connection to the 5G network in order to be able to return to the 5G network).  
Lee discloses performing a fallback from a 5G network to a 4G network when initiating a call and performing a reselection back again to the 5G network after the call has ended but fails to explicitly disclose that the connection is released during the transition between networks and therefore fails to disclose “releasing the communication session based at least in part on the coverage area;”.
In a related field of endeavor, Velusamy discloses:
releasing the communication session based at least in part on the coverage area; (Velusamy, Column 4, Lines 22-50 discloses the method involves the first access network serving a UE and allocating a resource of the first access network for use in serving the UE and involves detecting a transition of the UE from being served by the first access network to being served by the second access network and while the UE is served by the second access network as a result of the transition, detecting handoff of the UE to a particular coverage area (i.e. reads on based at least in part on the coverage area) and responsive to the determination releasing the resource (i.e. reads on releasing the second communication session) and the method may involve CSFB transition of the UE from the first access network to the second access network; Velusamy, Column 2, Lines 17-30 discloses service providers may implement circuit switched fallback CSFB functionality which allows UEs to operate by default on the LTE network and to conveniently transition over to the legacy CDMA or GSM network when necessary to place or receive traditional voice calls (i.e. reads on communication session)).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee to incorporate the teachings of Velusamy for the purpose of making the system more efficient by providing the system with a means to release and free up resources when no longer being served by the network and not in use and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a fallback to a legacy network from a current network when making voice calls as taught by Lee) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback to a legacy network from a current network when making voice calls, wherein the resources to the previous current network are released upon making the transition as taught by Velusamy) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback to a legacy network from a current network when making voice calls (i.e. as taught by Lee & Velusamy) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 9 and claim 16, Lee in view of Velusamy discloses:
The method of claim 8 and The device of claim 15, wherein the first RAN is a Fifth Generation (5G) RAN (Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time following completion of the emergency call wherein the UE can refrain from returning to the 5G network immediately after the call which can mitigate the possibility of having to fallback from 5G though EPS fallback to LTE network again and to cause the UE to stay connected to the fallback RAT, the UE can deprioritize the first RAT from which fallback occurs for at least a period of time). 
Regarding claim 10 and claim 17, Lee in view of Velusamy discloses:
The method of claim 8 and The device of claim 15, wherein the requested service is a request by the UE to establish a voice call; and wherein the voice call is unsupported by the first RAN (Lee, [0065] discloses deprioritizing component can determine to deprioritize access to the first RAT based on determining that voice calls are not supported in the first RAT; Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time following completion of the emergency call wherein the UE can refrain from returning to the 5G network immediately after the call which can mitigate the possibility of having to fallback from 5G though EPS fallback to LTE network again and to cause the UE to stay connected to the fallback RAT, the UE can deprioritize the first RAT from which fallback occurs for at least a period of time).

Claim 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2021/0153087 herein after referenced as Lee) in view of Velusamy et al. (US Patent 9,554,311 herein after referenced as Velusamy) and further in view of WANG et al. (US Patent Publication 2019/0268962 herein after referenced as Wang).

Regarding claim 3 and claim 11 and claim 18, Lee in view of Velusamy discloses:
The system of claim 1 and The method of claim 8 and The device of claim 15, wherein the second RAN is a 4G Long Term Evolution (LTE) network, (Lee, [0023] discloses causing the UE to stay connected to the fallback network for a period of time following completion of the emergency call wherein the UE can refrain from returning to the 5G network immediately after the call which can mitigate the possibility of having to fallback from 5G though EPS fallback to LTE network again and to cause the UE to stay connected to the fallback RAT, the UE can deprioritize the first RAT from which fallback occurs for at least a period of time). 
and wherein the requested service is a Voice (Lee, [0065] discloses deprioritizing component can determine to deprioritize access to the first RAT based on determining that voice calls are not supported in the first RAT).
Lee in view of Velusamy discloses performing a fallback operation to a legacy network based on whether a current network supports a voice call but fails to explicitly disclose that the voice call is a voice over LTE call and therefore fails to disclose “and wherein the requested service is a Voice over LTE (VoLTE) call.” 	In a related field of endeavor, Wang discloses:
and wherein the requested service is a Voice over LTE (VoLTE) call (Wang, [0007] discloses the 4G/LTE network can provide a fallback option when the 5G/NR coverage is not adequate or when some services such as voice over LTE VoLTE are not deployed on the 5G/NR network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee in view of Velusamy to incorporate the teachings of Wang for the purpose of making the system more efficient by providing the system with a means to release and free up resources when no longer being served by the network and not in use and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a fallback to a legacy network from a current network when making voice calls as taught by Lee) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback to a legacy network from a current network when making voice calls, wherein the voice call is a voice over LTE VoLTE call as taught by Wang) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback to a legacy network from a current network when making voice calls (i.e. as taught by Lee & Wang) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Claim 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2021/0153087 herein after referenced as Lee) in view of Velusamy et al. (US Patent 9,554,311 herein after referenced as Velusamy) and further in view of Sane et al. (US Patent 8,346,274 herein after referenced as Sane).

Regarding claim 4 and claim 12 and claim 19, Lee in view of Velusamy discloses:
The system of claim 1 (see claim 1) and The method of claim 8 (see claim 8) and The device of claim 15 (see claim 15).  Lee in view of Velusamy discloses releasing the communication session but fails to explicitly disclose that the releasing process is independent of the idle state status and therefore fails to disclose “wherein the second communication session is released independently of a status of an idle state associated with the UE.”  	In a related field of endeavor, Sane discloses:
wherein the second communication session is released independently of a status of an idle state associated with the UE (Sane, Column 8, Lines 61-66 discloses the UE can thus release radio resources just as when a user of the UE can end a data connection or voice call independently of each other without entering an idle state that can disrupt multiple simultaneous connections of the UE to the wireless network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee in view of Velusamy to incorporate the teachings of Sane for the purpose of ensuring that the other connections are not disrupted when releasing resources (i.e. Sane, Column 8, Lines 61-66) and for the purpose of making the system more efficient by providing the system with a means to release and free up resources when no longer being served by the network and not in use and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of releasing resources as taught by Velusamy) with another known element and comparable device utilizing a known technique (i.e. performing a process of releasing resources, wherein the resources are released without entering an idle state as taught by Sane) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of releasing resources (i.e. as taught by Velusamy & Sane) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2021/0153087 herein after referenced as Lee) in view of Velusamy et al. (US Patent 9,554,311 herein after referenced as Velusamy) in view of Sane et al. (US Patent 8,346,274 herein after referenced as Sane) and further in view of BAE et al. (US Patent Publication 2020/0267605 herein after referenced as Bae).  

Regarding claim 5, Lee in view of Velusamy and further in view of Sane discloses:
The system of claim 4 (see claim 4).  Lee in view of Velusamy and further in view of Sane discloses measuring new radio cells but fails to explicitly disclose that the search and measurement are performed periodically and therefore fails to disclose “wherein periodically determining whether the UE is within the coverage area comprises using a timer.”  	In a related field of endeavor, Bae discloses:
wherein periodically determining whether the UE is within the coverage area comprises using a timer (Bae, [0058] discloses the 5G modem may periodically search for the 5G network and when succeeding in 5G network acquisition the 5G modem may perform a procedure for 5G attach and PDN connection; Bae, [0182] discloses the electronic device may switch to 5G after the 5G retry timer expires.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a timer would be present in order to be able to determine when to perform the periodic search).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee in view of Velusamy and further in view of Sane to incorporate the teachings of Bae for the purpose of making the system more efficient by providing the system with a means to release and free up resources when no longer being served by the network and not in use and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of searching and measuring a 5G cell as taught by Lee) with another known element and comparable device utilizing a known technique (i.e. performing a process of searching and measuring a 5G cell, wherein the searching is performed periodically utilizing a timer as taught by Bae) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of searching and measuring a 5G cell (i.e. as taught by Lee & Bae) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   

Claim 6, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2021/0153087 herein after referenced as Lee) in view of Velusamy et al. (US Patent 9,554,311 herein after referenced as Velusamy) and further in view of BAE et al. (US Patent Publication 2020/0267605 herein after referenced as Bae).  

Regarding claim 6 and claim 13 and claim 20, Lee in view of Velusamy discloses:
The system of claim 1 (see claim 1) and The method of claim 8 (see claim 8) and The device of claim 15 (see claim 15).  Lee in view of Velusamy discloses measuring new radio cells but fails to explicitly disclose that the search and measurement are performed periodically and therefore fails to disclose “further comprising: determining that the UE is outside of the coverage area; and periodically determining whether the UE is within the coverage area.” 
In a related field of endeavor, Bae discloses:
determining that the UE is outside of the coverage area; and periodically determining whether the UE is within the coverage area (Bae, [0058] discloses the 5G modem may periodically search for the 5G network and when succeeding in 5G network acquisition the 5G modem may perform a procedure for 5G attach and PDN connection; Bae, [0182] discloses the electronic device may switch to 5G after the 5G retry timer expires.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a timer would be present in order to be able to determine when to perform the periodic search and furthermore, one of ordinary skill in the art would recognize that the searching process would determine when the UE is outside the coverage area when the 5G network is not detected).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee in view of Velusamy to incorporate the teachings of Bae for the purpose of making the system more efficient by providing the system with a means to release and free up resources when no longer being served by the network and not in use and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of searching and measuring a 5G cell as taught by Lee) with another known element and comparable device utilizing a known technique (i.e. performing a process of searching and measuring a 5G cell, wherein the searching is performed periodically utilizing a timer as taught by Bae) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of searching and measuring a 5G cell (i.e. as taught by Lee & Bae) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 14, Lee in view of Velusamy and further in view of Bae discloses:
The method of claim 13, wherein periodically determining whether the UE is within the coverage area comprises using a timer (Bae, [0058] discloses the 5G modem may periodically search for the 5G network and when succeeding in 5G network acquisition the 5G modem may perform a procedure for 5G attach and PDN connection; Bae, [0182] discloses the electronic device may switch to 5G after the 5G retry timer expires.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a timer would be present in order to be able to determine when to perform the periodic search).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645